Citation Nr: 1225720	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO. 09-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.

2. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from October 1966 until October 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 50 percent evaluation for PTSD with secondary alcohol abuse in remission. In a September 2009 rating decision, the RO denied entitlement to individual unemployability. In an April 2010 rating decision, the RO also denied service connection for erectile dysfunction. 

The Board notes that the RO did not issue a statement of the case in regards to the TDIU claim. After the RO denied TDIU in a September 2009 rating decision, the Veteran filed a notice of disagreement in October 2009. The RO subsequently issued a supplemental statement of the case for TDIU in August 2011, rather than a statement of the case. In August 2011, the Veteran indicated that he disagreed with the continued denial of his TDIU claim and the RO appears to have continued the Veteran's appeal by issuing a supplemental statement of the case in February 2012. Although the RO did not issue a statement of the case, the Veteran has effectively appealed his claim to the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas. 

2. The Veteran is service-connected for PTSD (rated at 70 percent) and diabetes mellitus, type II (rated at 20 percent). 

3. The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent, and no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).

2. The criteria for the establishment of TDIU due to service-connected disabilities, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this case, the Board is granting in full the claim of TDIU.  Even assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, at to that matter, such error was harmless and will not be further discussed. 

With regard to the claim for an increased rating for PTSD, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2008, prior to the initial RO decision that is the subject of this appeal. Through the letter, VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the July 2008 letter included notice of the type of evidence necessary to establish an effective date for the disability on appeal. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records and private medical records. In addition, he was afforded VA medical examinations, most recently in March 2011. The VA examinations provided specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim Law
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The VA rating schedule provides that psychiatric disorders other than eating disorders, including anxiety disorder, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. 

Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 226, 267 (1996) (citing DMS-IV). GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 40 to 31 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) o major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Scores ranging from 21 - 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends). 

PTSD Claim

The Veteran contends that his service-connected PTSD is more severe than indicated by his current 50 percent disability rating. 

In June 2008, Dr. E.W.H. reported that he had found the Veteran to have chronic PTSD and dysthymic disorder, with a GAF score of 40. Dr. E.W.H. noted the Veteran's reports of nightmares at least twice weekly, waking in a panic and sweating, flashbacks one to two times per week, and only averaging three to five hours of sleep per night. Dr. E.W.H. also noted that the Veteran had intrusive thoughts, startled easily, was hypervigilant and rarely socialized. The examiner further noted that the Veteran's recent memory was severely impaired (he could not remember what he read and got lost when traveling). The examiner found the Veteran's working memory to be 100 percent impaired and that the Veteran had prefrontal cortex dysfunction. The Veteran also reported hearing his name and cars driving up to his residence weekly, as well as shadows out of the corners of his eyes two to five times per week. The examiner found such hallucinations and illusions to occur when no one and nothing was there. The Veteran also claimed to feel depressed 75 percent of the time, with no energy and little interest; he had crying spells 25 percent of the time and angers and agitates easily. The Veteran reported feeling helpless and suicidal at times. Dr. E.W.H. found the Veteran to be moderately compromised in his ability to sustain social relationships and unable to sustain work relationships. Dr. E.W.H. found the Veteran to be completely disabled.

The Veteran received a psychiatric VA examination in August 2008. The examiner found the Veteran to be a reliable historian and oriented to person, place, time and purpose. The examiner found his appearance and hygiene to be normal and his behavior to be appropriate, though affect and mood were depressed. The examiner also found him to communicate well, have normal speech and concentration and have no panic attacks, suspiciousness, delusions or hallucinations. The examiner found no obsessive rituals and found thought processes to be normal, judgment and memory to be intact and to be able to think abstractly. The examiner found no suicidal or homicidal ideation.

The August 2008 VA examiner also noted that the Veteran has recurrent memories of a past event, distressing dreams of the event, would feel as if the trauma was
reoccurring, and felt distress if exposed to similar events. The Veteran made efforts to avoid association with the trauma and felt detachment from others. He also had a marked diminished participation in activities. The examiner also noted that the Veteran had difficulty sleeping, irritability and anger, exaggerated startle response, and hypervigilance.

The August 2008 VA examiner found the Veteran to be mentally capable of managing his own benefits and of performing his own activities of daily living. The examiner further noted that the Veteran had difficulty establishing and maintaining effective work and social relationships, difficulty maintaining family role functioning and an intermittent inability to perform recreation or leisure pursuits. The Veteran was able to understand simple and complex commands.

The Veteran had some evaluations with the North Carolina Department of Health and Human Services that generally documented his PTSD symptoms. For example, in January 2009, Dr. C.M.G. noted that the Veteran displayed normal psychomotor activity, fluent speech and a linear, relevant and coherent thought process. She also noted his report of feeling suspicious around other people and getting angry easily. Although he had a history of violent thoughts, he reported walking away. The Veteran also reported a tendency to isolate himself and complained of mood dysphoria, but denied suicidal thoughts. The Veteran also reported caring for activities of daily living, rarely seeing his family and going to Veterans of Foreign Wars (VFW) meetings every two weeks. The examiner found the Veteran to be alert and oriented and diagnosed him with PTSD, alcohol dependence and dysthymia. Dr. C.M.G. also noted complaints of hyperarousal, intrusive thoughts, avoidance behavior and depression symptoms. The examiner found that within a work setting the Veteran should be capable of understanding simple repetitive instructions and tasks and even slightly complex instructions and tasks. The examiner noted reported difficulties with anger management that would impact the Veteran's ability to effectively deal with other people in a work setting. 

In March 2009, Dr. C.M.G. also noted that the Veteran reported no longer going to the VFW and reported that although he showered and changed clothes, he spent a lot of time "laying around". Dr. C.M.G. diagnosed the Veteran with PTSD, dysthymia and alcohol dependence, with a GAF score of 75. Dr. C.M.G. further noted that the Veteran described hyperarousal symptoms, intrusive thoughts, and some avoidant behavior and depressive symptoms. She found the Veteran's ability to effectively deal with work pressures to be mildly impaired and his ability to deal with others in a work environment to be moderately to significantly impaired. The Veteran also reported a history of being short tempered.

Additionally, in an April 7, 2010 North Carolina Department of Health and Human Services report, Dr. G.B. noted that the Veteran reported getting along with people at work reasonably well and having an "okay" energy level most of the time. Dr. G.B. diagnosed the Veteran with PTSD and assessed a GAF score of 60. The examiner noted that the Veteran had never really been suicidal; though he had thought about it he never made any attempts. The examiner also found him able to understand, retain and follow instructions, as well as perform simple repetitive tasks, get along with people and tolerate reasonable stress.

The Veteran received another PTSD VA examination in March 2011. The Veteran reported severe symptoms of depression, irritability, flashbacks and anger that was episodic and fluctuating (wax and wane) in nature. The Veteran reported that his symptoms affected his total daily functioning, including not sleeping. The Veteran denied a history of violent behavior and suicide attempts.

The Veteran also reported that he did not feel enthusiastic about much, felt depressed and was less social. He reported that he had previously been employed in quality control for 32 years, but felt that he had to retire due to the effects of his mental condition because he was having many arguments with others at work. He reported getting agitated and irritable and not being able to concentrate.

The March 2011 VA examiner found the Veteran to be a reliable historian, with orientation within normal limits and appropriate appearance and hygiene. The examiner found the Veteran's behavior to be appropriate, to maintain good eye contact, but to show a depressed mood through affect. The examiner found communication, speech and concentration to be within normal limits. The Veteran reported less than weekly panic attacks, but no suspiciousness or history of delusions or hallucinations. The examiner did not observe delusions or hallucinations during the examination. 

The March 2011 examiner also found obsessive - compulsive behavior to be absent and thought processes to be appropriate. The examiner found him to be able to understand directions and to not have slowness of thought or to appear confused. The examiner further found judgment to not be impaired and abstract thinking to be normal. The examiner did find memory to be impaired, to a mild degree (forgets names, directions, recent events) and to be forgetful of details (e.g. Diabetes as a
medical problem; dosage of medications). The Veteran got frustrated over inability to concentrate, but suicidal or homicidal ideation was absent. The VA examiner found behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and described as diminished interest in work, recreation, interpersonal activities or any sharing of his war stories. The examiner found the Veteran to be isolated and not working. The Veteran saw his psychiatrist every three months and spoke with him about his problems.

The March 2011 VA examiner diagnosed the Veteran with PTSD, with symptoms including nightmares, irritability, depressive thoughts, panic attacks and general frustration. The VA examiner also assessed a GAF score of 30. The VA examiner also found that the Veteran is likely not mentally able to return to a job.

The March 2011 VA examiner further noted that the Veteran's psychosocial functional status and quality of life was diminishment in every aspect of life to the point of being mentally not able to handle the stress of work. The VA examiner also noted that the effects of PTSD symptoms on his employment and overall quality of life included diminishment and retiring for fear of getting fired due to poor performance and concentration. However, the examiner found the Veteran capable of managing benefit payments in his own best interest. 

The March 2011 VA examiner also noted that the Veteran occasionally had some interference in performing activities of daily living because of emotional
withdrawal and chronic symptoms of PTSD. The VA examiner found the best description of the claimant's current psychiatric impairment to be psychiatric symptoms that caused occupational and social impairment with reduced reliability and productivity, including symptoms of: impairment in short and long term
memory (e.g. retention of only highly learned material, forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and frustration and inability to maintain composure so as to keep working. The examiner found the Veteran unable to establish and maintain effective work/school and social relationships because he was poorly controlled with his mental coping skills and was chronically depressive. The examiner also found him to have difficulty maintaining effective family role functioning due to his isolation and divorce, and to have occasional interference with recreation or leisurely pursuits because he did not go to the YMCA on days he did not feel up to it. The examiner found the Veteran to have no difficulty understanding commands and noted that he had not been medicated until the last two to three years and had become used to emotional withdrawal.

Private medical records are also associated with the claims file that generally document continued treatment for PTSD. For example, records, such as the July 2009 assessment of Dr. E.W.H. noted symptoms such as nightmares, depression, anger, mood swings, worry, feeling suicidal, and hallucinations. 

As previously noted,  the RO found the Veteran to warrant a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Diagnostic Code 9411. The Veteran claims that his symptoms warrant a higher rating, but has not provided any statements outside of the medical evidence to support his claim. 

The Board finds that the Veteran's PTSD is indicative of a 70 percent rating, and no higher. Under Diagnostic Code 9411, a 70 percent rating is warranted for  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The Veteran has reported some problems consistent with a 70 percent disability rating, including suicidal ideation to Dr. E.W.H. The Veteran has also repeatedly reported near-continuous depression affecting his ability to function independently, appropriately and effectively. Examiners have also repeatedly noted that the Veteran has depression and difficulty adapting to stressful circumstances, including work, and an inability to establish and maintain effective relationships.

Additionally, the GAF scores assessed by the various medical examiners have ranged from 30 to 75, with the majority of the findings being in the 40 to 45 range. A score of 45 indicates serious symptoms or serious impairment in social, occupation or social functioning (e.g. no friends, unable to keep a job). The scores below 45 further indicate even more severe symptoms. The majority of GAF scores thus generally represent serious symptoms.

Although there is some variation between the Veteran's report of symptoms and the findings of their severities by the different examiners, giving the Veteran the benefit of the doubt, the Board finds that the Veteran warrants a 70 percent disability rating for his service-connected PTSD. The Board, however, does not find that the Veteran warrants disability rating in excess of 70 percent.

Under Diagnostic Code 9411, the next higher disability rating would be a 100 percent disability rating, for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication;  persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Veteran's PTSD symptoms do not indicate gross impairment in thought processes or communication. All the medical evidence of record document normal speech and communication. Additionally, the medical providers consistently found coherent or normal thought processes. Additionally, the Board notes that the medical providers have repeatedly found the Veteran to able to manage his financial affairs. The record thus indicates that the Veteran does not have gross impairment of either thought process or communication indicative of a 100 percent disability rating.

Similarly, the Veteran is not disoriented to time, or place, have loss of memory for the names of his close relatives or his own occupation or name. The Veteran has repeatedly reported that he previously worked for over 30 years in quality control and the medical examiners have repeatedly found the Veteran to be oriented to person, place and time.

The record also does not indicate that the Veteran has persistent delusions or hallucinations indicative of a 100 percent disability rating. Although Dr. E.W.H. noted occasional delusions or hallucinations, all the other medical evidence of record, including the August 2008 and March 2011 VA examination reports, noted that the Veteran denied such delusions and hallucinations. The March 2011 VA examiner also noted that the Veteran did not exhibit such behavior during the examinations. Furthermore, even if the Veteran does have hallucinations or delusions, the evidence generally indicates that his symptoms are more consistent with a 70 percent disability rating, as he does not have total occupational and social impairment.

Furthermore, the record does not indicate that the Veteran is in persistent danger of hurting himself or others. Although he has at times reported passive suicidal ideation, which is indicative of a 70 percent disability rating, he repeatedly denied any plans or intent. He similarly denied homicidal ideation. Additionally, although the Veteran has reported occasions when he got angry, he noted that he was able to walk away when such anger occurred, as reported in January 2009 to Dr. C.M.G. Thus, although the Veteran may have anger management problems, he has not lost control. 

The Veteran has also not indicated grossly inappropriate behavior or an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), which would be indicative of a 100 percent disability rating. The examiners have repeatedly found the Veteran to behave appropriately and to be able to perform activities of daily living. 

Moreover, although the Veteran does have difficulty associating with other people, he does not have social impairment due to grossly inappropriate behavior. The Veteran has generally reported that he isolates himself, but had previously reported regularly going to meetings at the VFW and having a good relationship with his family. 

The Board further notes that the Veteran's GAF scores are also consistently higher than those that would be indicated for a 100 percent disability rating. Although he had a low GAF score of 30, the other GAF scores of record were consistently higher, in the 40s range and above, which is more indicative of severe symptoms but not total occupational and social impairment. Additionally, the Court has held that a GAF score is only one factor in determining a veteran's disability rating. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001). 

The majority of the Veteran's symptoms do not reflect such a severity to warrant a 100 percent evaluation. Although the Veteran's VA examiners have consistently found him to have severe PTSD, the symptomatology represented in the evidence of record is more reflective of the type of symptomatology indicated by a 70 percent evaluation, indicating deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood. As such, the majority of the evidence indicates that the Veteran's PTSD symptoms are not of such a severity to warrant a finding of total occupational and social impairment. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran warrants a 70 percent disability rating for his PTSD, and no higher. 

TDIU Claim

The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment.  The Board notes that it granted a new 70 percent disability rating for PTSD in the prior section of this decision. As such, the Veteran's 70 percent disability rating for PTSD will be considered in determining whether he meets the standards for TDIU.

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service). See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria. If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone. 
See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that it was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same. See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In this case, the Veteran is service-connected for a disability ratable at 60 percent or more; his PTSD is rated as 70 percent disabling. As such, he meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a). Overall, he is service-connected for PTSD (rated at 70 percent) and diabetes mellitus, type II, (rated at 20 percent). 

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore, 1 Vet. App. at 359. For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In June 2008, Dr. E.W.H. found the Veteran to be moderately compromised in his ability to sustain social relationships and unable to sustain work relationships. Dr. E.W.H. found the Veteran to be completely disabled and unemployable.

The record documents that the Social Security Administration (SSA) denied disability benefits in December 2009. The Board notes, however, the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  SSA's determination regarding the Veteran unemployability and the reasons for that determination are pertinent for VA purposes. See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

In the SSA Disability Determination Explanation, D.N., PsyD. Noted that there was evidence that the Veteran had psychiatric impairments that cause greater than nonsevere impacts on his functioning. He then noted that the symptom severity was not of a level that would prevent the Veteran from performing simple work tasks in a low stress environment with minimal social interaction. The Veteran may have some limitations in dealing with the general public, but should be able to function in an environment with limited social interactions. In March 2009, Dr. C.M.G. also noted that the Veteran's ability to deal with other people in a work environment would be moderately to significantly impaired.

As noted in the March 2011 PTSD VA examination report and documentation from Firestone, the Veteran appears to have performed a full time job in quality control with Firestone for over 30 years, before retiring from that position. He reported that he felt that he had to retire, as he was having many arguments with others at work, got agitated and irritable and could not concentrate. The VA examiner also noted that the Veteran felt he could not cope with the job because his symptoms were worsening.

The March 2011 PTSD VA examiner found that the Veteran is likely not mentally able to return to a job. The VA examiner also found the Veteran unable to establish and maintain effective work/school and social relationships because of his poorly controlled mental coping skills and chronic depression. 

The records indicate that the Veteran has difficulty working due to his service-connected PTSD. Both Dr. E.W.H. and the March 2011 PTSD VA examiner found the Veteran to be unable to work. Additionally medical evidence that indicated that the Veteran is able to work, generally limited the parameters within which the Veteran would be able to work due to his PTSD, including in his ability to work with other people and generally at lower skilled work than he had previously performed.

The Board finds that the Veteran is limited by his psychiatric service-connected disability, and when taking all the evidence together, he is unable to secure anything more than marginal employment. 

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his PTSD. The Board finds that due to the serious impairment in occupational functioning produced by PTSD the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, a 70 percent evaluation for PTSD, and no higher, is granted.

Entitlement to a TDIU is granted. 


REMAND

The Veteran contends that his erectile dysfunction developed secondary to his service-connected diabetes mellitus, type II.

In a November 2009 statement, Dr. S.W. reported that erectile dysfunction was directly due to diabetes mellitus, type II. In a November 2009 statement, written on a prescription paper, Dr. S.W. noted that the Veteran was diagnosed with diabetes in 2003 and was first prescribed Viagra in 2001 for erectile dysfunction.

The Veteran subsequently received a VA examination in March 2010. At that time, the Veteran reported that he had been diagnosed with diabetes mellitus in 1999 and developed erectile dysfunction in 2001 and that he has been on anti-hypertensives since prior to 1999. Based on that history, the VA examiner diagnosed the Veteran with erectile dysfunction, which is at least as likely as not due to diabetes because diabetes commonly leads to erectile dysfunction due to multi-vessel disease. The examiner also noted that the Veteran was on several anti-hypertensives, which can also contribute to erectile dysfunction. The VA examiner subsequently provided an addendum opinion, to consider the medical evidence of record that shows that the Veteran was actually diagnosed with erectile dysfunction in 2001 and received a later diagnosis of diabetes mellitus in 2003. The VA examiner subsequently opined that the erectile dysfunction was not caused by diabetes mellitus, as it occurred prior to the onset of diabetes mellitus. 

Dr. S.W. provided a letter in April 2010 in which he reported that the Veteran had hyperglycemia prior to 2003, as far back as 1999 and had been pre-diabetic. Dr. S.W. reported that "end organ damage can result from diseases such as diabetes preceding the confirmation or diagnosis of the disease...his diabetes has a barring [sic] on his erectile dysfunction."

This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). These questions concern whether the Veteran's erectile dysfunction developed secondary to his service-connected diabetes mellitus or had another means of development, such as the use of anti-hypertensive drugs noted in the VA examination. These questions must be addressed by an appropriately qualified medical professional. A medical opinion is therefore necessary. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009). 

Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following actions:

1. Enlist the assistance of the Veteran to ascertain whether there may exist any outstanding records of pertinent VA or private medical treatment for problems associated with erectile dysfunction. After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the above action has been accomplished, to the extent possible, the RO/AMC should request a new VA examination to address whether the Veteran's erectile dysfunction due to his service or service-connected diabetes mellitus, type II. 

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have erectile dysfunction?  

b)  Did any currently diagnosed erectile dysfunction have its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

c)  Was any currently diagnosed erectile dysfunction caused or aggravated beyond the natural progression of the disorder by the service-connected diabetes mellitus, type II?

If the examiner finds that erectile dysfunction was aggravated by diabetes mellitus, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


